Case: 1:19-cv-02170 Document #: 929-3 Filed: 02/23/21 Page 1 of 5 PageID #:20791
2/15/2021     Case: 1:19-cv-02170 Document
                                       Family #:
                                              gets929-3
                                                   Sh335mFiled:    02/23/21
                                                          for Ethiopian           Page
                                                                        Airlines crash     2 ofDaily
                                                                                       - People 5 PageID #:20792

                                                                                                                        
   Family gets Sh335m for Ethiopian Airlines
   crash
                  By Noel Wandera
                  Wednesday, December 16th, 2020




     From left: Ribbeck Law Chartered Founding Partner Manuel von Ribbeck, Igeria & Ngugi Advocates Head of Litigation David
    Njoroge and Global Managing Director of Ribbeck Law Chartered’s Air Disasters Global Insurance Claims Deon Botha at a past
                                                                event. Photo/Courtesy



         
   In summary                                                               After almost two years of waiting for

                                                                            compensation from aeroplane manufacturer

                                                                            Boeing following the crash of Ethiopian Airlines

                                                                            Flight 302, the rst of 32 Kenyan families whose

                                                                            relatives were involved in the air accident has

                                                                            been paid $3 million (Sh334.8 million).




https://www.pd.co.ke/business/family-gets-sh335m-for-ethiopian-airlines-crash-62462/                                           1/11
2/15/2021     Case: 1:19-cv-02170 Document
                                       Family #:
                                              gets929-3
                                                   Sh335mFiled:    02/23/21
                                                          for Ethiopian           Page
                                                                        Airlines crash     3 ofDaily
                                                                                       - People 5 PageID #:20793
                                                                            “All the money is already with the family. We
                                                                                                                        
                                                                            are pursuing the other 31 cases,” said a source

                                                                            at the heart of the issue, who requested the

                                                                            Business Hub not publish the bene ciary’s

                                                                            name because of a con dentiality clause, and

                                                                            the risk of jeopardising the remaining cases.


                                                                            The payment came after dozens of lawsuits

                                                                            were led in US Federal Court in Chicago

   seeking compensation for the victim’s families from the giant American airplane maker Boeing.


   According to Bloomberg the full settlement is estimated at a record-breaking $1 billion

   (Sh111.6 billion) as compensation for the victims of the two fatal crashes involving the same

   Boeing 737 Max 8 model plane.


   This is the rst Ethiopian Airlines Flight 302 case to settle from dozens of lawsuits led in a US

   Federal Court in Chicago against Boeing by Ribbeck Law Chartered, on behalf of the victims’

   families.


   Same model


   The Ethiopian Airlines jet headed for Nairobi, Kenya crashed shortly after take-o from Addis

   Ababa’s Bole International Airport in March 2019, killing all 149 on board.


   Another plane of the same model was involved in a crash less than ve months earlier, when a

   Lion Air ight crashed into the sea near Indonesia with nearly 190 people on board.


   The nal report on the Boeing 737 MAX, released in September by a legislative committee in

   the United States, found “repeated and serious failures” by Boeing and identi ed the key

   factors that contributed to the Boeing 737 MAX crash, including design aws, pro t and

   production priorities at the expense of safety.


https://www.pd.co.ke/business/family-gets-sh335m-for-ethiopian-airlines-crash-62462/                                          2/11
2/15/2021     Case: 1:19-cv-02170 Document
                                       Family #:
                                              gets929-3
                                                   Sh335mFiled:    02/23/21
                                                          for Ethiopian           Page
                                                                        Airlines crash     4 ofDaily
                                                                                       - People 5 PageID #:20794
   Manuel von Ribbeck, Ribbeck Law Chartered Founding Partner, has been seeking “reasonable
                                                                                           
   and fair compensation” in the courts in Chicago for the families of the victims of these

   tragedies.


   “We sought and asked for the largest amount possible to be paid as compensation to the

   families we represent.”


   Commenting on the compensation, Deon Botha of Ribbeck Law Chartered said the law rm

   believes Boeing should pay a fair and reasonable amount to all families regardless as to where

   they are from.


   Von Ribbeck said the settlement payments achieved by Ribbeck Law Chartered on behalf of

   the rst Kenyan victim’s family has spared the family years of litigation.“It is important to note

   however that no amount of money in the world will bring our clients’ beloved family members

   back,” he added in a statement.


   When asked about the impact of paying $1 billion dollars in compensation will have on the

   Boeing Company, von Ribbeck remarked: “The Boeing company should not be greatly a ected

   by it.”


   “Most of the payments will be made by their insurance and reinsurance companies and as

   stated by Wall Street rms, Boeing can a ord that cost: Boeing has posted record revenues of

   $101 billion last year and $10.6 billion in pro ts.”


   In addition, Boeing has established a fund to help the communities of the families a ected by

   the crashes.


   Ribbeck Law’s clients received grant funds from Boeing to improve their communities. One

   such example is a project initiated at the request of a Kenyan family.


   “The project will bring water and solar energy to their community,” stated Monica Kelly of

   Ribbeck Law Chartered.

https://www.pd.co.ke/business/family-gets-sh335m-for-ethiopian-airlines-crash-62462/                               3/11
2/15/2021     Case: 1:19-cv-02170 Document
                                       Family #:
                                              gets929-3
                                                   Sh335mFiled:    02/23/21
                                                          for Ethiopian           Page
                                                                        Airlines crash     5 ofDaily
                                                                                       - People 5 PageID #:20795
   “It was a group e ort with the Kenyan family we represent and David Njoroge, Partner and
                                                                                                                  
   Head of Dispute Resolution at Igeria & Ngugi Advocates.”


   Add classrooms


   Ribbeck Law Chartered’s clients will also use the approved grant to renovate and add

   classrooms, restrooms and a community hall for their local high school and church.


   “Our partnership allowed us to nalise the mediation process in record time, achieving a fair

   and reasonable settlement in only 18 months,” Njoroge added.


   The Federal Aviation Administration has lifted its ban on Boeing’s 737 Max, allowing the plane

   to return to the skies after being grounded for more than 20 months following crashes in

   Indonesia and Ethiopia that killed 346 people.


       Ethiopian Airlines crash                Ethiopian Airlines Flight 302

       Ribbeck Law Chartered Founding Partner                          US Federal Court




         
   From the web



   These Cars Are So Loaded It's Hard to Believe They Cost Under Average
   Prices
   Luxury Cars | Search Ads | Sponsored




   New Method Traces Ancestry Back Thousands of Years
   Genetics Digest | Sponsored




   Relieve Dark Spots in the Blink of an Eye (Watch THIS)
   Gundry MD | Sponsored




https://www.pd.co.ke/business/family-gets-sh335m-for-ethiopian-airlines-crash-62462/                                   4/11
